DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,262,508 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims would be the same to a person of ordinary skill in the art.  The adapters being non-movable would have been a configuration that is obvious to one of ordinary skill in the art at the time the invention was effectively filed to try, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Adapter assemblies as claimed normally have adapters that do not move and nothing in the in current claims hints at any movement. 
Current claims
US 11262508
1. A fiber optic adapter assembly comprising: a plurality of fiber optic adapters provided in a stacked arrangement extending widthwise in a longitudinal direction, wherein all of the fiber optic adapters define parallel adapter axes, the fiber optic adapter assembly further defining a right side and a left side separated from the right side widthwise in the longitudinal direction defined by the assembly, each of the right side and the left side of the fiber optic adapter assembly including a first mounting structure configured for mounting the fiber optic adapter assembly to a piece of telecommunications equipment, the first mounting structure configured for slidably mounting the fiber optic adapter assembly to a piece of telecommunications equipment in a direction generally perpendicular to the longitudinal direction defined by the stacked arrangement of the plurality of fiber optic adapters and also configured for slidably mounting the fiber optic adapter assembly to a piece of telecommunications equipment in a direction generally perpendicular to the adapter axes defined by the fiber optic adapters, each of the right side and the left side of the fiber optic adapter assembly also including a second mounting structure spaced apart from the first mounting structure, the second mounting structure being configured for allowing the fiber optic adapter assembly to be mounted to another piece of telecommunications equipment that is different than the piece of telecommunications equipment for which the first mounting structure is used, the second mounting structure configured for mounting the fiber optic adapter assembly to the other piece of telecommunications equipment in a direction generally parallel to the adapter axes defined by the fiber optic adapters.
17. A fiber optic adapter assembly according to claim 1, wherein each of the fiber optic adapters are non-movably mounted with respect to each other.
18. A fiber optic adapter assembly according to claim 17, wherein all of the fiber optic adapters are integrally formed with a unitary one-piece molded body to form a fiber optic adapter block.
19. A fiber optic adapter assembly according to claim 18, wherein the first mounting structure at each of the right side and the left side is integrally formed with the fiber optic adapter block.
20. A fiber optic adapter assembly according to claim 1, wherein the second mounting structure defines a ramped surface.
1. A fiber optic adapter assembly comprising: a plurality of fiber optic adapters provided in a stacked arrangement extending widthwise in a longitudinal direction, wherein all of the fiber optic adapters define parallel adapter axes, wherein each of the fiber optic adapters are non-movably mounted with respect to each other, the fiber optic adapter assembly further defining a right side and a left side separated from the right side widthwise in the longitudinal direction defined by the assembly, each of the right side and the left side of the fiber optic adapter assembly including an integrally molded and fixed first mounting structure configured for mounting the fiber optic adapter assembly to a piece of telecommunications equipment, the first mounting structure configured for slidably mounting the fiber optic adapter assembly to a piece of telecommunications equipment in a direction generally perpendicular to the longitudinal direction defined by the stacked arrangement of the plurality of fiber optic adapters and is also configured for slidably mounting the fiber optic adapter assembly to a piece of telecommunications equipment in a direction generally perpendicular to the adapter axes defined by the fiber optic adapters, each of the right side and the left side of the fiber optic adapter assembly also including a second mounting structure spaced apart from the first mounting structure, the second mounting structure defining a ramped surface and being configured for allowing the fiber optic adapter assembly to be mounted to another piece of telecommunications equipment that is different than the piece of telecommunications equipment for which the first mounting structure is used.
15. A fiber optic adapter assembly according to claim I, wherein the plurality of fiber optic adapters defines a first plurality of fiber optic adapters and a second plurality of fiber optic adapters that are arranged in an alternating configuration with respect to the first plurality of adapters, wherein the first and second pluralities of fiber optic adapters are in a stacked arrangement extending widthwise in the longitudinal direction, wherein front ends of the first plurality of fiber optic adapters are aligned at a first depth and front ends of the second plurality of fiber optic adapters are aligned at a second depth that is different than the first depth in a front-to-back direction.
2. A fiber optic adapter assembly according to claim 1, wherein the plurality of fiber optic adapters defines a first plurality of fiber optic adapters and a second plurality of fiber optic adapters that are arranged in an alternating configuration with respect to the first plurality of adapters, wherein the first and second pluralities of fiber optic adapters are in a stacked arrangement extending widthwise in the longitudinal direction, wherein front ends of the first plurality of fiber optic adapters are aligned at a first depth and front ends of the second plurality of fiber optic adapters are aligned at a second depth that is different than the first depth in a front-to-back direction.
2. A fiber optic adapter assembly according to claim 15, wherein all of the first plurality of fiber optic adapters at least partially overlap with all of the second plurality of fiber optic adapters when viewed along the longitudinal direction.
3. A fiber optic adapter assembly according to claim 2, wherein all of the first plurality of fiber optic adapters at least partially overlap with all of the second plurality of fiber optic adapters when viewed along the longitudinal direction.
3. A fiber optic adapter assembly according to claim 15, wherein rear ends of the first plurality of fiber optic adapters are aligned at a third depth and rear ends of the second plurality of fiber optic adapters are aligned at a fourth depth that is different than the third depth in the front-to-back direction.
4. A fiber optic adapter assembly according to claim 2, wherein rear ends of the first plurality of fiber optic adapters are aligned at a third depth and rear ends of the second plurality of fiber optic adapters are aligned at a fourth depth that is different than the third depth in the front-to-back direction.
4. A fiber optic adapter assembly according to claim 15, wherein the first and second pluralities of fiber optic adapters form part of a stand-alone fiber optic adapter block that is configured for mounting to other telecommunications equipment.
5. A fiber optic adapter assembly according to claim 2, wherein the first and second pluralities of fiber optic adapters form part of a stand-alone fiber optic adapter block that is configured for mounting to other telecommunications equipment.
5. A fiber optic adapter assembly according to claim 4, wherein the first and second pluralities of fiber optic adapters are integrally formed with a unitary one-piece molded body to form the fiber optic adapter block.
6. A fiber optic adapter assembly according to claim 5, wherein the first and second pluralities of fiber optic adapters are integrally formed with a unitary one-piece molded body to form the fiber optic adapter block.
8. A fiber optic adapter assembly according to claim 15, wherein the first plurality of fiber optic adapters includes at least three fiber optic adapters and the second plurality of fiber optic adapters includes at least three fiber optic adapters.
7. A fiber optic adapter assembly according to claim 2, wherein the first plurality of fiber optic adapters includes at least three fiber optic adapters and the second plurality of fiber optic adapters includes at least three fiber optic adapters.
9. A fiber optic adapter assembly according to claim 8, wherein each of the at least three fiber optic adapters of the first and second pluralities of fiber optic adapters defines a duplex LC-type fiber optic adapter for providing a total of at least twelve connection locations.
8. A fiber optic adapter assembly according to claim 7, wherein each of the at least three fiber optic adapters of the first and second pluralities of fiber optic adapters defines a duplex LC-type fiber optic adapter for providing a total of at least twelve connection locations.
10. A fiber optic adapter assembly according to claim 8, wherein each of the at least three fiber optic adapters of the first and second pluralities of fiber optic adapters defines an SC-type fiber optic adapter for providing a total of at least six connection locations.
9. A fiber optic adapter assembly according to claim 7, wherein each of the at least three fiber optic adapters of the first and second pluralities of fiber optic adapters defines an SC-type fiber optic adapter for providing a total of at least six connection locations.
6. A fiber optic adapter assembly according to claim 1, wherein the plurality of fiber optic adapters are configured for interconnecting LC-type fiber optic connectors.
10. A fiber optic adapter assembly according to claim 1, wherein the plurality of fiber optic adapters are configured for interconnecting LC-type fiber optic connectors.
7. A fiber optic adapter assembly according to claim 1, wherein the plurality of fiber optic adapters are configured for interconnecting SC-type fiber optic connectors.
11. A fiber optic adapter assembly according to claim 1, wherein the plurality of fiber optic adapters are configured for interconnecting SC-type fiber optic connectors.
11. A fiber optic adapter assembly according to claim 1, wherein the parallel adapter axes are perpendicular to a line defined along the longitudinal direction.
12. A fiber optic adapter assembly according to claim 1, wherein the parallel adapter axes are perpendicular to a line defined along the longitudinal direction.
12. A fiber optic adapter assembly according to claim 1, wherein the parallel adapter axes are at a non-perpendicular angle with respect to a line defined along the longitudinal direction.
13. A fiber optic adapter assembly according to claim 1, wherein the parallel adapter axes are at a non-perpendicular angle with respect to a line defined along the longitudinal direction.
13. A fiber optic adapter assembly according to claim 1, wherein each of the plurality of fiber optic adapters is configured with circuitry defining a media reading interface for collecting data from one or more fiber optic connectors received within the fiber optic adapter.
14. A fiber optic adapter assembly according to claim 1, wherein each of the plurality of fiber optic adapters is configured with circuitry defining a media reading interface for collecting data from one or more fiber optic connectors received within the fiber optic adapter.
14. A fiber optic adapter assembly according to claim 13, wherein the media reading interface includes one or more electrical contact members extending into a passage of the fiber optic adapter for engaging contacts of the one or more fiber optic connectors received within the fiber optic adapter.
15. A fiber optic adapter assembly according to claim 14, wherein the media reading interface includes one or more electrical contact members extending into a passage of the fiber optic adapter for engaging contacts of the one or more fiber optic connectors received within the fiber optic adapter.
16. A fiber optic adapter assembly according to claim 1, wherein the first mounting structure on each of the right and the left side of the fiber optic adapter assembly is dovetail-shaped and is defined by a larger flange portion and a narrower stem portion connecting the flange portion to a respective side of the fiber optic adapter assembly, wherein on each of the right side and the left side of the fiber optic adapter assembly, the narrower stem portion provides separation between the larger flange portion and the respective side of the adapter assembly such that the larger flange portion and the respective side of the adapter assembly cooperatively define slide surfaces configured to slidably contact mating surfaces on a piece of telecommunications equipment when slidably mounting the fiber optic adapter assembly to a piece of telecommunications equipment.
16. A fiber optic adapter assembly according to claim 1, wherein the first mounting structure on each of the right and the left side of the fiber optic adapter assembly is dovetail-shaped and is defined by a larger flange portion and a narrower stem portion connecting the flange portion to a respective side of the fiber optic adapter assembly, wherein on each of the right side and the left side of the fiber optic adapter assembly, the narrower stem portion provides separation between the larger flange portion and the respective side of the adapter assembly such that the larger flange portion and the respective side of the adapter assembly cooperatively define slide surfaces configured to slidably contact mating surfaces on a piece of telecommunications equipment when slidably mounting the fiber optic adapter assembly to a piece of telecommunications equipment.








Allowable Subject Matter
Claims 1-20 could be allowable if the double patenting rejection is overcome, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a fiber optic adapter assembly comprising:
a plurality of fiber optic adapters provided in a stacked arrangement extending widthwise in a longitudinal direction, wherein all of the fiber optic adapters define parallel adapter axes, the fiber optic adapter assembly further defining a right side and a left side separated from the right side widthwise in the longitudinal direction defined by the assembly, each of the right side and the left side of the fiber optic adapter assembly including a first mounting structure, the first mounting structure configured for slidably mounting the fiber optic adapter assembly to a piece of telecommunications equipment in a direction generally perpendicular to the longitudinal direction defined by the stacked arrangement of the plurality of fiber optic adapters and also configured for slidably mounting the fiber optic adapter assembly to a piece of telecommunications equipment in a direction generally perpendicular to the adapter axes defined by the fiber optic adapters;
each of the right side and the left side of the fiber optic adapter assembly also including a second mounting structure spaced apart from the first mounting structure, the second mounting structure being configured for allowing the fiber optic adapter assembly to be mounted to another piece of telecommunications equipment that is different than the piece of telecommunications equipment for which the first mounting structure is used, the second mounting structure configured for mounting the fiber optic adapter assembly to the other piece of telecommunications equipment in a direction generally parallel to the adapter axes defined by the fiber optic adapters,
in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883